IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00093-CR

TYLER CLAY,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2017-1854-C2


                                       ORDER

      Appellant Tyler Clay’s first motion for extension of time to file brief is granted in

part today. The brief is due by Tuesday, September 3, 2019.



                                                       PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Order issued and filed July 17, 2019
RWR